Citation Nr: 1021296	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  06-36 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a disability manifested 
by foot pain and numbness and tingling in the bilateral lower 
extremities, to include plantar fasciitis and peripheral 
neuropathy of the bilateral lower extremities, either as 
secondary to service-connected diabetes mellitus, type II or 
exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the Veteran's claim for service connection for 
peripheral neuropathy of the bilateral lower extremities, to 
include as secondary to service-connected diabetes mellitus, 
type II.  

The issue has been modified as reflected on the cover to 
comport with the evidence of record.  A claim includes all 
disabilities that may be reasonably encompassed by the 
claimant's description of the claim, reported symptoms, and 
other information of record.  Brokowski v. Shinseki, 23 Vet. 
App. 79, 86-87 (2009).

In April 2010, the Veteran testified before the undersigned 
Acting Veterans Law Judge at a Board hearing at the RO.  A 
transcript of the hearing is of record.

The issues of entitlement to service connection for 
peripheral neuropathy of the bilateral upper extremities and 
entitlement to a total disability rating based on individual 
unemployability have been raised by the record, but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
them, and they are referred to the AOJ for appropriate 
action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran essentially claims that he developed a disability 
manifested by foot pain, numbness, and tingling of the 
bilateral lower extremities either during service or 
secondary to service-connected diabetes mellitus.  

Reviewing the service treatment records, in a November 1965 
service pre-enlistment medical examination report, the 
examiner did not note any abnormality involving the Veteran's 
feet or lower extremities.  

In a May 1968 service treatment record, the examiner noted 
that the Veteran was having left knee pain over the course of 
one day.  He noted that the Veteran was not flat-footed.  
After an examination, the diagnosis was weak tendons in both 
heels.  

In an October 1968 service discharge examination, the 
examiner did not note any abnormality involving the Veteran's 
feet or lower extremities.  

Post-service records reflect diagnoses of plantar fasciitis 
and peripheral neuropathy of the bilateral lower extremities.  
As these disabilities may be reasonably encompassed by the 
Veteran's description of foot pain and numbness and tingling 
in the bilateral lower extremities, they are considered part 
of the Veteran's service connection claim.  See Brokowski, 23 
Vet. App. at 86-87.

Reviewing the post-service evidence, there are multiple 
opinions of record, some of which attribute the Veteran's 
peripheral neuropathy to diabetes mellitus and some of which 
attribute the symptomatology to plantar fasciitis.  

In a March 1969 private treatment record, an examiner noted 
that the Veteran complained of foot pain.  Upon examination, 
the examiner noted that an X-ray revealed no evidence of 
fractures to the left and right foot.  The examiner noted 
redness, fungus infection, "oozing," and an acute form of 
dermatitis.  The conclusion was sign of a pinched nerve and 
poor circulation.  

An October 1992 private treatment record shows the Veteran 
reported that he had experienced bilateral heel pain for the 
past five years.  He stated that the pain was localized at 
the bottom of the heel.  He also reported pain in the left 
second toe for the past couple of years.  He indicated that 
this pain was evanescent, being there one day, but not there 
the next.  He had no neurological symptoms of the toe.  The 
examiner diagnosed bilateral plantar fasciitis and left 
forefoot pain of unknown etiology.  The examiner indicated 
that this may have been related to a forme fruste of a 
neuroma.  

A May 1999 private treatment record shows the Veteran 
reported pain in his right heel.  He indicated that, 
approximately 20 years prior, he had developed intermittent 
symptoms localized to the plantar aspect of the right heel.  
He stated that, two months ago, he developed an insidious 
progressive worsening of the symptoms related to the right 
heel, but denied experiencing any redness, swelling, or 
bruising associated with the heel.  He denied any proximal 
radiation of the right heel symptoms.  After examination, the 
examiner's diagnoses were chronic plantar fasciitis at 
insertion of the right foot; possible heel spur syndrome 
right; medial calcaneal nerve branch neuralgia of the right 
heel; and bilateral pes planus deformity.

A June 2004 VA treatment record shows the Veteran reported 
having right and left hip pain on and off.  He noted that it 
felt like numbness and burning.  After examination, the 
diagnosis was right hip pain.  

In a July 2004 VA treatment record, the Veteran reported 
spraining his right ankle after his right leg gave out from 
under him two days prior to examination.  After examination, 
the diagnosis was right ankle sprain.  

In an August 2005 statement, the Veteran reported that, over 
the past 30 years, he had experienced pain, numbness, 
tingling, and muscle weakness in his feet, not knowing that 
the condition could be related to Agent Orange exposure.  He 
stated that he first went to a podiatrist for this disorder 
in 1972, but the office had moved and he did not know where 
to find the records.  He also indicated seeking help from Dr. 
Cortell K. Holsapple, M.D., but indicated that he was 
retired.  He reported that this pain, tingling, and muscle 
weakness in the feet would vary during the day.  He stated 
that he had trouble walking in the morning.  Sometimes, the 
pain and numbness in his feet would increase during the day, 
causing his back to hurt.  He also stated that he had twisted 
his right or left ankle six times in the past thirty years.

An April 2006 VA medical examination report shows the 
examiner noted that she did not have the claims file 
available for review at the time of examination.  She 
indicated that the Veteran reported being diagnosed as a 
diabetic two years prior to examination.  The Veteran 
recalled experiencing pain and burning in his right leg since 
1968 when he was walking in the water paddies of Vietnam.  He 
stated that this condition would come and go, usually every 
six months, and would last about a week.  He indicated that 
the condition would be alleviated by rest and exacerbated by 
standing.  He reported that it occurred mostly on the bottom 
of his foot in the area of L5-S1.  He would not treat this 
disorder, but would use crutches.  He stated that, if the 
foot began to hurt, he had a tendency to turn his ankle and 
fall.  As such, he stated that the disorder caused weakness 
and functional loss.  In performing a neurological 
examination, the examiner noted that strength was 5/5 in all 
extremities.  Gait was normal without assistance of an 
ambulatory aid.  Vibratory sense was intact in all four 
extremities.  Deep tendon reflexes were 2+ in all four 
extremities.  After examination, the examiner diagnosed, in 
part, plantar fasciitis, not due to diabetes mellitus.  

An October 2006 private treatment record shows an examiner, 
Dr. J.P. Liu, M.D., indicated performing an EMG and nerve 
conduction study.  After examination, the examiner diagnosed 
bilateral lower extremity peripheral neuropathy, motor and 
sensory mixed type.

A February 2007 VA medical examination report shows the 
Veteran reported being careful about controlling his 
diabetes.  He reported increased pain when he walked in the 
area of his heels, soles, and ankles.  He also indicated 
numbness lasting minutes in his right lower extremity.  He 
stated that he would experience shooting pains going down 
both legs.  He indicated that he had fallen several times due 
to this pain.  In her report, the examiner noted performing 
both a general and a neurological examination.  Upon 
completion of these examinations and a review of the claims 
file, the examiner diagnosed peripheral neuropathy.  In 
reviewing the evidence, the examiner stated that it was not 
at least as likely as not that the Veteran's diabetes was 
related to his diabetes mellitus and it was likely from 
another etiology.  In explaining this conclusion, the 
examiner stated that the evidence showed that the Veteran's 
diabetes mellitus was diagnosed two years prior and had been 
well-controlled over that time.  As such, he had not had 
uncontrolled blood sugar indicating that he had peripheral 
neuropathy due to diabetes.  Also, the Veteran's pain was not 
just in the periphery of the lower extremities, but appeared 
to go all the way up the leg.  It also seemed to be more 
severe with walking and with movement of the lower 
extremities in certain positions.  The examiner noted that 
this was not consistent with peripheral neuropathy due to 
diabetes.  

In an August 2007 private treatment record, Dr. Liu indicated 
conducting a neurological examination of the Veteran.  After 
examination, the examiner diagnosed peripheral neuropathy and 
restless legs syndrome.  He then stated that the Veteran's 
"diabetes [was the] most likely etiology for the [Veteran's] 
peripheral neuropathy."  

In a March 2008 statement, the Veteran stated that he 
experienced sudden unpleasant pain and burning in his feet in 
Vietnam.  He indicated that the situation worsened in 1969 
when he was diagnosed with nerve problems or poor 
circulation.  He reported that the healing process was very 
slow and recurred over time to the present.  He stated that 
he suffered with headaches, tumors, a peptic ulcer and other 
disorders he believed were related to his peripheral 
neuropathy.

A May 2008 private treatment record shows Dr. Liu reported 
that the Veteran had pain in his legs and right shoulder.  
Upon examination, the examiner stated that the Veteran's leg 
pains were most likely secondary to his peripheral 
neuropathy.

An April 2009 VA medical examination report shows the Veteran 
stated that he had experienced numbness and pain in his legs 
all the way up to his thighs.  After examination and a review 
of the claims file, the examiner diagnosed, in part, numbness 
and tingling and pain of the legs, dating to 1968, with an 
EMG determination in 2006 showing a mixed pattern of motor 
and sensory neuropathy of the legs.  The examiner, in his 
conclusion, stated that the peripheral neuropathy caused 
minimal physical abnormalities and was not caused by 
diabetes.

A May 2009 VA medical examination report shows the examiner 
noted that he had not reviewed the claims file.  The Veteran 
stated that his glucometer had stopped working six months 
prior so he no longer kept track of his blood sugar levels.  
In the report, the examiner stated that the Veteran had a 
diagnosis of peripheral neuropathy of the upper and lower 
extremities dating to 1968.  After examination, the 
diagnosis, in part, was peripheral neuropathy which preceded 
diabetes and was not due to diabetes.

At an April 2010 Board hearing, the Veteran testified that he 
had tingling and numbing in his legs since 1968.  (Hearing 
Transcript, page 13).  The Veteran also testified that the 
February 2007 VA examiner did not conduct a proper 
neurological examination.  He stated that she removed his 
socks and looked at his feet.  (Hearing Transcript, page 8).

As an initial matter, the Board notes that the record 
suggests that some relevant treatment records might be 
missing from the claims file.  For example, in his August 
2005 statement, the Veteran reported that he was treated by 
Cortell K. Holsapple, M.D., but indicated that he was 
retired.  However, the Veteran did not indicate that Dr. 
Holsapple's records could not be acquired.  Moreover, the 
Veteran stated that he had sprained his ankle repeatedly over 
the past thirty years, yet the current record contains only a 
record of relatively recent sprain.  In order to assist the 
Veteran with his claim, the Board finds that the Veteran 
should be given an additional opportunity to submit and/or 
identify records that would have probative value in this 
claim.  

The Board notes that while the conclusions of a physician are 
medical conclusions that the Board cannot ignore or 
disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), 
the Board is free to assess medical evidence and is not 
compelled to accept a physician's opinion.  See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).   In reviewing the 
treatment record, the Board finds that the medical opinions 
of record are largely contradictory and each is, in some 
manner, flawed.  

In reviewing the private treatment records submitted, 
specifically those of Dr. Liu, the Board notes that the 
examiner indicated that the Veteran's peripheral neuropathy 
was most likely related to his diabetes.  However, the 
examiner did not indicate having access to the claims file in 
making these findings or address the fact that the Veteran's 
diabetes mellitus was diagnosed after his peripheral 
neuropathy.  Moreover, the examiner did not include any 
clinical findings explaining his conclusion.  As such, the 
Board currently does not assign great probative value to Dr. 
Liu's findings.  See Prejean v. West, 13 Vet. App. 444, 448 
(2000) (indicating that the Board may determine the probative 
value of medical opinions based on their detail, the 
persuasiveness of their opinions, and the physicians' access 
to the Veteran's medical records).

In the February 2007 VA medical examination report, the 
examiner stated that the Veteran's peripheral neuropathy was 
not at least as likely as not related to his diabetes 
mellitus and it was likely from another etiology.  At the 
April 2010 Board hearing, the Veteran testified that the 
April 2010 examiner did not perform any tests other than 
examining the Veteran's feet.  However, the Board notes that 
the examiner's report contains the results of a neurological 
examination.  In this case, the Board places far greater 
weight of probative value on the contemporaneous treatment 
record than it does on the Veteran's recent statements that 
are inconsistent with the record.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) (contemporaneous evidence has greater 
probative value than history as reported by the Veteran).  
The Board notes that, in writing the report, the examiner 
stated that the evidence showed that the Veteran's diabetes 
mellitus was diagnosed two years prior and had been well-
controlled over that time.  Also, the Veteran's pain was not 
just in the periphery of the lower extremities, but appeared 
to go all the way up the leg.  It also seemed to be more 
severe with walking and with movement of the lower 
extremities in certain positions.  The examiner noted that 
this was not consistent with peripheral neuropathy due to 
diabetes.  Considering the examiner's review of the claims 
file, the examination of the Veteran, and the analysis based 
upon clinical findings, the Board normally would find the 
April 2007 VA medical examination report to have great 
probative value in this matter.  See id.   However, the Board 
notes that the examiner did not include any opinion as to 
whether the Veteran's peripheral neuropathy disorder was 
directly related to service, or was aggravated by the 
Veteran's service-connected diabetes mellitus.  38 C.F.R. §§ 
3.159, 3.310 (2009). 

Reviewing the April 2009 VA medical examination report, the 
Board notes that the examiner reviewed the claims file prior 
to performing an examination.  Subsequently, he diagnosed 
numbness and tingling and pain of the legs, dating to 1968, 
with an EMG determination in 2006 showing a mixed pattern of 
motor and sensory neuropathy of the legs.  The Court has held 
that the value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Thus, a medical opinion is 
inadequate when it is unsupported by clinical evidence. Black 
v. Brown, 5 Vet. App. 177, 180 (1995).  The Board notes that 
the objective medical evidence contains no treatment records 
indicating any numbness and tingling of the legs prior to 
June 2004.  As the examiner did not explain his findings in 
light of the paucity of medical evidence, the Board finds 
that his opinion lacks probative value.  

As for the May 2009 VA medical examination report, the 
examiner stated that the Veteran had a diagnosis of 
peripheral neuropathy of the upper and lower extremities 
dating to 1968.  However, the examiner also indicated that 
they did not have the claims file in authoring the opinion.  
As such, all medical history used in making this diagnosis 
was provided by the Veteran.  A bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  As such, the Board finds this 
report to lack probative value.

As such, the record does not contain a probative medical 
opinion, indicating whether the Veteran's peripheral 
neuropathy disorder was either directly related to service or 
was caused/aggravated by the Veteran's service-connected 
diabetes.  Furthermore, as the Veteran's description of foot 
pain and numbness and tingling in the bilateral lower 
extremities could also be attributed to the diagnosis of 
plantar fasciitis of record, this disability also should be 
addressed.  See Brokowski, 23 Vet. App. at 86-87.

In keeping with the duty to assist, the Board finds that 
another examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159.

2.  All VA medical examination and 
treatment reports, and any private medical 
records that have not been obtained, which 
pertain to the Veteran's peripheral 
neuropathy disorder and/or plantar 
fasciitis, must be obtained for inclusion 
in the record.

3.  Thereafter, the Veteran should be 
afforded a VA medical examination by a 
physician in order to evaluate the 
etiology of the Veteran's symptoms of foot 
pain and numbness and tingling in the 
bilateral lower extremities.  The claims 
folder should be furnished to the VA 
examiner for review and the report 
compiled by such examiner should indicate 
whether the claims folder was made 
available and reviewed.  All medical 
opinions of record addressing the etiology 
of the peripheral neuropathy and plantar 
fasciitis should be reviewed by the 
examiner and addressed in the opinion.

Following the review of the relevant 
evidence in the claims file, the clinical 
evaluation and any diagnostic tests and/or 
additional examinations performed by 
specialists that are deemed necessary, the 
examiner must address the following:

a.  Identify the proper diagnosis(es) 
to account for the Veteran's complaints 
of foot pain and numbness and tingling 
in the bilateral lower extremities (to 
include an assessment of bilateral 
plantar fasciitis, acute or subacute 
peripheral neuropathy of the bilateral 
lower extremities, or any other 
disability).

b.  State whether it is at least as 
likely as not (50 percent or greater 
degree of probability) that any plantar 
fasciitis, bilateral peripheral 
neuropathy of the bilateral lower 
extremities, or any other disability of 
the bilateral lower extremities is 
directly related to any incident of 
service including the finding of weak 
tendons in both heels in May 1968 or 
the post-service March 1969 finding of 
pinched nerve and poor circulation in 
the feet.

Specifically, address whether the March 
1969 finding can be considered evidence 
of acute or subacute peripheral 
neuropathy.

c.  State whether it is at least as 
likely as not (50 percent or greater 
degree of probability) that any 
bilateral peripheral neuropathy of the 
bilateral lower extremities is directly 
related to the Veteran's in-service 
exposure to herbicides.

d.  State whether it is at least as 
likely as not (50 percent or greater 
degree of probability) that the 
Veteran's bilateral peripheral 
neuropathy of the bilateral lower 
extremities was caused or aggravated by 
his service-connected diabetes 
mellitus.

The clinician is advised that that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship or a finding 
of aggravation; less likely weighs against 
the claim.

The physician is also advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.

The clinician is requested to provide a 
rationale for any opinion provided. 

4.  Thereafter, the claim must be re-
adjudicated on the basis of all of the 
evidence of record and all governing legal 
authority.

If the benefit sought on appeal is not 
granted, the Veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
addresses all of the evidence received 
since the statement of the case was 
issued.

An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


